one

Case: 4:20-cv-00019-MPM-JMV Doc #: 1-1 Filed: 02/03/20 1 of 2 PagelD #: 5

_ Co CO
EEOC Form 5 (11409) ~ ‘y

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This formis alfected by the Privacy Act of 1974. See enclosed Privacy Act [] FEPA
Statement and other intermation before completing this form.
[Xx] eeoc 423-2015-02336
and EECC
State or tocat Agency. df any
TE TN

Name (indicate Mr, Ms., Mrs.) Home Phone (incl Area Code) Dute af Birth

Ms. tris G. Juchem (662) 385-6891

Street Address City, State and ZIP Code

207 W. Monroe Avenue, Greenwood, MS 38930

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State cr Lacal Government Agency That | Belleva
Discaminaled Against Me or Others. (if mora than two, tist under PARTICULARS below.)

 

 

 

Name No Emptoyeus. Mersbers Phone No. (faciude Area Code)
FARMERS GRAIN TERMINAL, INC 15 - 100 (662) 332-0987
Street Address City, State and ZIP Code

 

1997 Harbor Front Industrial Park, P.O. Box 1796, Greenville, MS 38702

RECEIVED

 

Name — r Na. Employnes, Members Phone No. {include Area Coda}
SEP 28 201

 

 

 

Streat Address U.S. EEOC / J AQ City, Slate and ZIP Code

 

DISCRIMINATION BASED ON (Check appropriate box(es) } DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest
Cj RACE C_] COLOR [| SEX | RELIGION [| NATIONAL ORIGIN 08-24-2015 08-16-2015
RETALIATION AGE DISABILITY J GENETIC INFORMATION
] OTHER (Specity) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE {if additional paper is needed, attach extra sheet(s))

In 2007, | began full-time employment with the company. | worked at the facility in Greenwood,
Mississippi. Of approximately 12 full-time employees my job site, | was the only female working full-
time. My duties as a weigher-grader involving computer work and doing payroll. After my had
surgery in July 2015 and attempted to return to work on August 24, 2015, the managers refused to
accept my doctor's release, and they would not let me return to work. On September 16, 2015, |
received a termination fetter.

When | attempted to return to work in August 2015, my managers told me that | needed to be 80%
better. They said that I was not 80% better and needed additional time off to get better, and that!
needed to return to my surgeon. They said that | needed to have two additional releases to return to
work — one from my surgeon and one from my primary doctor.

 

 

(want this charge filad with both (ha EEOC and the State or fecat Agency. if any. | NOTARY ~ When necessary for State and Local Agancy Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in tha processing of my charge In accardance with their

 

 

procedures. ! swear ar affirm that | have read the above charge and that It is tra to
| daclare under penally of perjury that the above is true and correct, the best of my knowledge, Information and belief.

25 ba iS h,

arging Party Signature

  

SUASCRIBED AND SWORN TO BEFORE ME THIS DAT)
(manth, day. year) :

 

 

 

 

  
Case: 4:20-cv-00019-MPM-JMV Doc #: 1-1 Filed: 02/03/20 2 of 2 PagelD #: 6

: Oc

QO

 

EEOC Fonn 5 (11/09)
CHARGE OF DISCRIMINATION

This form Is affected by [he Privacy Act of 1974. Ses enclosed Privacy Act
Statement and cther information befare completing this farm.

Charge Presented To: Agency(ies) Charge No(s):

[_] FerA

[x] eeoc 423-2015-02336

 

 

and EEOC

 

State or focal Agency. if aay

 

was able to perform the duties of my job.

| believe that the company discriminated against me in violation of the American with Disabilities Act
of 1990, as amended, because | have a record of having a disability from my surgery in July 2015.
Although | had submitted releases to return to work from my surgeon and from my primary doctor, |
was not allowed to work. But before | had the doctor visits to obtain the additional releases to return
to work, the company terminated my employment because they regarded me as having a disability.

| was denied the opportunity to work during the company’s busiest season and ! was fired, although |

 

 

J want this charge filed with both the EEOC and the State or local Agency, if any. |
will advise the agencies If | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their
procedures.

NOTARY = When necessary for Stale and Local Agency Requirements

 

 

1 declare under penalty of perjury that the above is true and correct.

 

 

papules wi
[  oste /

 

( ChBrging Party Signature

 

| swear or affirm that | have read the above charge and that it is true to
the best af my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

 

arn

 
